Case 4:13-cr-00182-SDJ-CAN Document 205 Filed 08/26/21 Page 1 of 2 PageID #: 1892




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   UNITED STATES OF AMERICA                       §
                                                  §
   v.                                             §      Criminal No. 4:13-cr-182-SDJ-CAN-1
                                                  §
   CHRISTOPHER LYNN PRADO                         §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On August 19, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

  (Dkt. #203) that Defendant be committed to the custody of the Bureau of Prisons to be imprisoned

  for a term of six (6) months, to be served consecutively from any other sentence imposed, followed

  by forty-eight (48) months of supervised release. The Magistrate Judge further recommended

  Defendant be placed at a Federal Bureau of Prisons facility in El Reno, Oklahoma, if appropriate.

         Having received the Report of the United States Magistrate Judge and having received

  Defendant’s waiver of his right to object to the proposed findings and recommendations of the

  Magistrate Judge (Dkt. #200), the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

  conclusions of the Court. Accordingly, Defendant is hereby committed to the custody of the

  Bureau of Prisons to be imprisoned for a term of six (6) months, to be served consecutively from

  any other sentence imposed, followed by forty-eight (48) months of supervised release with the

  same conditions of release previously imposed. The Court recommends Defendant be placed at a

  Federal Bureau of Prisons facility in El Reno, Oklahoma, if appropriate.
Case 4:13-cr-00182-SDJ-CAN Document 205 Filed 08/26/21 Page 2 of 2 PageID #: 1893




              So ORDERED and SIGNED this 26th day of August, 2021.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE




                                        2
